Title: To James Madison from David Jameson, 26 July 1780
From: Jameson, David
To: Madison, James


Dr. Sir
Richmond July 26. 1780
In my last I inclosed you the Journals so far as they were printed, and some other papers, since that I have recd. your favour of the 11th., and now agreable to your request inclose you the papers last published at our printing offices. it will be very agreable to me to continue this weekly Although our Capes & Bay are infested with privateers several Vessels have lately arrived from the W. Indies. indeed they were pretty well armed and three of them had kept company. they retook two Vessels that had sailed but a few days before from our Bay. they bring no late news We have reports here that Augustine and Savanah are taken by the French and Spaniards I most heartily wish a confirmation of these reports but confess I fear I shall not have that pleasure The New Money is not yet ready wch. I am sorry for as Col Bland is to set out tomorrow, and would be a good hand to send it by. Very considerable quantities of Bacon and Corn has been and will be siezed under the provision Act. I wish it could be safely sent up the Bay, but there are so many Privateers it would be imprudent to attempt it: And to our great reproach we have not a Vessel to guard the provs. or drive away the picaroons. We have indeed three or four Vessels, but the time of service of the Men is expired, and we have not yet been able to recruit more. private Vessels give very high wages and such other inducements, as Room for ventures, payment in the W Indies &ca., that we have little hope of prevailing on them to enter into pub. service
adieu Yr Ob
D. Jameson
